Citation Nr: 0308453	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
bypass grafts, arteriosclerotic heart disease, and status 
post myocardial infarction as secondary to service-connected 
history of rheumatic fever.

2.  Entitlement to an effective date earlier than December 8, 
1998 for a 10 percent rating for a history of rheumatic 
fever.

3.  Entitlement to an increased rating for a history of 
rheumatic fever, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction as secondary to service-connected history of 
rheumatic fever, and from an October 2001 rating decision by 
the RO, which granted an increased rating for the veteran's 
service-connected history of rheumatic fever from 
noncompensable (zero percent) to 10 percent disabling, 
effective December 8, 1998.  The veteran filed timely appeals 
to the RO's denial of service connection for coronary artery 
bypass grafts, arteriosclerotic heart disease, and status 
post myocardial infarction as secondary to service-connected 
history of rheumatic fever and to the effective date assigned 
by the RO for the grant of an increased rating to 10 percent 
for his history of rheumatic fever.

When this matter was previously before the Board in September 
2002 it was remanded to the RO for further development, which 
has been accomplished.  At that time, the Board observed that 
despite the RO's inquiry as to whether the veteran wished to 
participate in the DRO process, and despite the veteran's 
timely request for participation in the DRO process, there 
was no indication in the claims folder that any action had 
been taken in that regard.  Specifically, there was no DRO 
decision following the veteran's March 2002 request to have 
his decision handled under the DRO process.  See 38 C.F.R. 
§ 3.2600 (2002).  Therefore, a remand for a DRO hearing and 
decision was found to be necessary.  A DRO hearing was 
subsequently held in January 2003, and a DRO decision/SSOC 
was issued later that same month, satisfying the requirements 
of the Board's remand as to this defect.  

In addition, at the time of this remand the Board observed 
that the veteran's claim for entitlement to service 
connection for coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction, as secondary to service-connected rheumatic 
fever, had been denied in March 2000.  The veteran then 
perfected an appeal of that denial in April 2000 with the 
submission of a VA Form 9.  The veteran indicated on the form 
that he desired to have a "BVA hearing at a local VA office 
before a member of members of the BVA" (hereinafter, 
"Travel Board hearing").  He submitted separate 
correspondence at the time wherein he said that he also 
wanted a local hearing at the RO.  There was no indication in 
the claims folder that the veteran ever withdrew his request 
for a Travel Board hearing.  Therefore, the Board determined 
that a remand was required to clarify the veteran's wishes as 
to this issue.  In October 2002, the RO sent the veteran a 
letter seeking clarification of his hearing wishes.  In a 
response received by VA later that same month, the veteran 
expressed his desire to participate in a Decision Review 
Officer (DRO) hearing at the RO, rather than a hearing before 
the Board.  As noted above, this hearing was held in January 
2003, thus satisfying the requirements of the Board's remand 
as to this defect.  The case is now before the Board for 
appellate consideration.

Although the issue for entitlement to an increased rating for 
a history of rheumatic heart fever, currently rated as 10 
percent disabling, was not certified for appeal, the Board 
finds that, for reasons explained in the remand below, 
additional development is needed prior to proceeding with 
disposition of that issue.  




FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence which indicates that his coronary artery bypass 
grafts, arteriosclerotic heart disease, and status post 
myocardial infarction are etiologically related to service or 
to his service-connected history of rheumatic fever.

3.  The veteran's claim for an increased disability rating 
for rheumatic fever residuals, in the form of a VA Form 21-
4138, Statement in Support of Claim, was received by VA on 
December 8, 1998.

4.  The evidence of record does not reflect the receipt of an 
informal claim for an increased rating for rheumatic fever 
residuals prior to December 8, 1998.

5.  It was not factually ascertainable that the veteran was 
disabled to a degree of 10 percent due to his service-
connected rheumatic fever residuals within the one-year 
period prior to December 8, 1998.


CONCLUSIONS OF LAW

1.  Coronary artery bypass grafts, arteriosclerotic heart 
disease, and status post myocardial infarction were neither 
incurred in nor aggravated by the veteran's active duty 
military service, nor are they proximately due to or the 
result of his service-connected rheumatic fever residuals.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 

2.  The criteria for the assignment of an effective date 
prior to December 8, 1998, for the grant of a 10 percent 
disability rating for rheumatic fever residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West. 
2002); 38 C.F.R. §§ 3.159, 3.400 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection and earlier effective 
date claims, as well as notice of the specific legal criteria 
necessary to substantiate his claims.  The Board concludes 
that discussions as contained in the initial rating decisions 
dated in March 2000 and October 2001, in the statements of 
the case (SOCs) issued in April 2000 and April 2002, in the 
supplemental statements of the case (SSOCs) issued in 
December 2001 and January 2003, in the Board remand dated in 
September 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in December 2001, and again in the SOC issued to 
the veteran in April 2002, the RO advised the veteran of the 
recent enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence have been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
examination reports, including diagnostic testing and 
etiology opinions, excerpts from medical treatises, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in May 2000 and again before a Decision 
Review Officer in January 2003, and transcripts of this 
testimony have been associated with the veteran's claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Service Connection Issue

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In addition, certain 
chronic diseases, including arteriosclerosis and myocarditis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not indicate, and the veteran does not 
contend, that the veteran's coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction were either incurred in service or manifest to a 
degree of 10 percent or more within one year of his discharge 
from the military in January 1946.  Instead, the veteran 
asserts that these disorders are secondary to his service-
connected rheumatic fever.

Evidence relevant to this issue includes the report of a VA 
cardiovascular diseases examination conducted in April 1999.  
Following an examination, the examiner offered the following 
opinion:

The principal cause of his heart 
condition at this time is coronary artery 
disease, the etiology of this is 
heredity, lifestyle, cigarette smoking, 
dietary intake of high fats, the fact 
that his currently LDL of 161, HDL of 235 
and cholesterol of 231 would indicate 
that this is cholesterolosis, 
atherosclerosis secondary to the 
aforementioned conditions.

The rheumatic heart disease, the only 
effect is mild mitral regurgitation.

The mitral regurgitation is not 
sufficiently significant to cause any 
symptoms at this time.  He has thickened 
leaflets of the aortic valve and the 
tricuspid valve.

The thickening of the tricuspid and 
aortic valves are not significantly 
contributing to his symptomatology at 
this time.

The opinion then is that the etiology of 
his heart disease is atherosclerosis 
secondary to the items mentioned above.  
The rheumatic fever, the mild 
regurgitation of the mitral valve, which 
at some reports is not even mentioned, is 
not a significant contributor to the 
present state of his health.  Therefore 
it is unlikely that the rheumatic fever 
is the cause of his cardiac status, 
condition, post-op ACC bypass at this 
time.

In August 2000, an addendum to this report was submitted in 
which the reviewer stated that he had reviewed the August 
1999 examination report, and that, in the reviewer's opinion, 
the veteran's treadmill test results were  not the result of 
rheumatic heart disease but rather due to arteriosclerosis.

Also of record is a statement from William F. LaPenna, M.D., 
a physician at West Michigan Heart, a private health care 
facility.  In this statement, Dr. LaPenna noted that he had 
been treating the veteran in the Cardiology Clinic since 
1991.  He stated that the veteran had a history of coronary 
heart disease, a previous myocardial infarction, and a 
history of valvular heart disease.  He also noted that an 
echocardiogram performed in may 1995 had suggested the 
presence of mitral valve sclerosis as well as mild mitral 
regurgitation and trivial aortic valve sclerosis.  Dr. 
LaPenna then opined that the veteran's rheumatic fever which 
the veteran had suffered in the distant past was a possible 
explanation for his valvular heart disease.  However, he did 
not comment on the etiology of the veteran's coronary artery 
disease or his myocardial infarction.

The veteran again underwent a VA cardiovascular diseases 
examination in October 2000.  At that time, diagnoses of mild 
mitral valve regurgitation secondary to rheumatic valve 
disease and coronary artery disease, multiple, with status 
post five vessel coronary artery bypass graft were rendered.  
In an addendum and opinion dated in July 2001, the examiner 
stated that the veteran had developed rheumatic heart disease 
in service, and later developed arthroscopic heart disease in 
1991.  He opined that it was not possible to separate out the 
signs and symptoms from one or the other, but that past 
history had shown that the veteran had mitral valve 
regurgitation of mild form.  He also stated that the 
veteran's heart signs due to arthroscopic disease was 
manifested by the presence of PBCs recorded during his stress 
test.

In January 2002, Dr. LaPenna submitted an additional 
statement.  At that time, he noted that the veteran was 
suffering from a valvular abnormality, to include mitral 
valve sclerosis, mild mitral valve regurgitation, trivial 
aortic valve sclerosis, and mitral valve insufficiency, the 
precise etiology of which was unclear.  However, he opined 
that it was possible that it could be related to the 
veteran's rheumatic valvular disease, and it could be related 
to his known coronary insufficiency as well.

The veteran has also testified on two occasions regarding the 
issue of service connection for coronary artery bypass 
grafts, arteriosclerotic heart disease, and status post 
myocardial infarction as secondary to service-connected 
history of rheumatic fever.  At the time of his first hearing 
before an RO hearing officer in May 2000, the veteran 
reported that he was first treated for a heart condition in 
1991, following a heart attack.  He stated that at that time, 
doctors at Blodgett memorial Hospital discovered a "valvular 
condition" which they treated with medication, and for which 
he continued to take medicine.  He also submitted an article 
from a medical guide which he stated showed a link between 
rheumatic fever and artery damage, as well as an article from 
a clinic which stated essentially the same thing.  The 
veteran discussed only his valvular condition, and did not 
offer any testimony regarding a link between his rheumatic 
fever and his coronary artery bypass grafts, arteriosclerotic 
heart disease, or myocardial infarction.

The veteran testified at a second hearing before an RO 
hearing officer in January 2003, at which time the veteran 
essentially restated his opinion that his valvular heart 
disease was due to his rheumatic fever.

Following a review of the evidence, the Board determines that 
the evidence does not support the claim for service 
connection for coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction as secondary to service-connected history of 
rheumatic fever.  The only medical evidence which directly 
addresses the claimed link is the VA examination report and 
opinion dated in April 1999, at which time the examiner 
stated that the principal cause of the veteran's heart 
condition was coronary artery disease, and that the etiology 
of the veteran's coronary artery disease was his heredity, 
lifestyle, cigarette smoking, dietary intake of high fats, 
and high cholesterol.  He stated that the only effect of the 
veteran's rheumatic heart disease was mild mitral 
regurgitation, which was asymptomatic.  He concluded his 
opinion by sating that "it is unlikely that the rheumatic 
fever is the cause of his cardiac status, condition, post-op 
ACC bypass at this time."

The Board observes that in several items of correspondence, 
the veteran has stated that he is not really claiming that 
his coronary artery bypass grafts, arteriosclerotic heart 
disease, and myocardial infarction are due to his rheumatic 
fever, but rather is only seeking recognition of, and 
compensation for, the valvular heart disease which he 
believes has resulted from his rheumatic fever.  Indeed, in a 
statement received by VA in February 2003, the veteran 
recalled that at the time of his May 2000 hearing, "I stated 
that my claim was only having rheumatic fever while in the 
service, with complications of valvular heart disease," and 
he informed VA "Be advised, that arteriosclerotic heart 
disease has never been mentioned in my claim," despite the 
fact that that was the claim the RO had adjudicated in its 
rating decision.  He ended his statement by asserting "In 
conclusion, my claim is based on only having rheumatic fever 
and valvular heart disease." (all emphasis in original).  In 
this regard, the Board takes this opportunity to inform the 
veteran that in the October 2001 rating decision, in which 
the disability rating for the veteran's service-connected 
history of rheumatic fever was increased from noncompensably 
(zero percent) disabling to 10 percent disabling, the RO 
based this increase in large part on the impact of the 
veteran's valvular heart disease on his overall functioning.  
Indeed, the veteran's disability was rated under DC 7000, 
pursuant to which the severity of "Valvular heart disease 
(including rheumatic heart disease)" is evaluated.  Thus, 
the impact of the veteran's valvular heart disease has been 
considered by VA in rating the veteran's rheumatic heart 
disease residuals.  Further, the Board also notes that in his 
July 2001 opinion, the VA examiner who had examined the 
veteran in October 2000 opined that it was not possible to 
separate out the signs and symptoms from the veteran's 
rheumatic heart disease from his arthroscopic heart disease.  
Therefore, as noted in the October 2001 rating decision, the 
impact of both of these conditions, as reflected in workloads 
measured in metabolic equivalents (METs) following stress 
testing, was taken into consideration in granting the 10 
percent rating for his rheumatic heart disease residuals, as 
explained by the RO Decision Review Officer during the 
veteran's January 2003 hearing.  See also VA Adjudication 
Manual, M21-1, Part VI, Chapter 11, paragraph 11.18 
(essentially providing that if the effects of service-
connected rheumatic heart disease and subsequently developing 
arteriosclerotic heart disease cannot be separated, then the 
latter condition is to rated as part and parcel of the 
former); VAOPGCPREC 6-2000 (May 19, 2000).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction as secondary to service-connected history of 
rheumatic fever.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Earlier Effective Date Issue

The veteran has claimed entitlement to an effective date 
earlier than December 8, 1998 for the grant of an increased 
disability rating to 10 percent for his service-connected 
history of rheumatic fever.  Generally, the effective date of 
an evaluation and award of compensation based on an original 
claim will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2002) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2002), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In March 1946, the RO received from the veteran a VA Form 
526, Veteran's Application for Pension or Compensation for 
Disability Resulting From Service in the Active Military or 
Naval Forces of the United States.  In a rating decision 
dated in May 1946, the RO granted service connection for 
rheumatic fever (no residual disability shown at discharge), 
and assigned a noncompensable (zero percent) disability 
rating from January 19, 1946, the day following his discharge 
from the military.

The veteran did not indicate his desire to appeal the RO's 
May 1946 rating decision within the required time period.  
See also 38 C.F.R. § 20.302 (a substantive appeal must be 
filed within one year of the notice of the determination 
being appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's May 1946 rating decision became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On December 8, 1998, the RO received from the veteran a VA 
Form 21-4138, Statement in Support of Claim, in which he 
indicated that his service-connected rheumatic fever had 
caused heart valve damage resulting in five bypass operations 
and one heart attack.  The RO accepted this document as an 
informal claim for an increased rating for a history of 
rheumatic fever and, in a rating decision dated in October 
2001, the RO granted the veteran's claim for an increased 
rating for this disorder.  A 10 percent disability rating was 
assigned, effective December 8, 1998, the date of the RO's 
receipt of the veteran's informal claim for an increased 
rating for a history of rheumatic fever.  The veteran asserts 
that since his rheumatic fever dates back to 1946 when he was 
in the service, he is entitled to compensation back to that 
date. 

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for rheumatic heart disease residuals.  The Board finds that 
the first such evidence is the veteran's Statement in Support 
of Claim received by VA on December 8, 1998, in which he 
stated "Be advised my S/C rheumatic fever has caused heart 
valve damage resulting in five bypass operation as and one 
heart attack."  The Board has carefully considered whether 
there is any communication from the veteran or his 
representative prior to December 8, 1998 that may be 
construed as an informal claim for such benefit.  However, 
the Board finds that there is no earlier communication that 
may be interpreted as such a claim.  As noted above, the 
veteran filed a claim for service connection for rheumatic 
fever in March 1946; however, this claim was appropriately 
adjudicated by the RO and the ensuing May 1946 rating 
decision was not appealed by the veteran.  A review of the 
record does not indicate, and the veteran does not contend, 
that the veteran submitted any communication whatsoever to VA 
between 1946 and December 8, 1998, the date of VA's receipt 
of his Statement in Support of Claim.  

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization for treatment of rheumatic 
fever residuals which could serve as an informal claim prior 
to December 8, 1998.  Although the veteran's claims file now 
contains several report of hospitalization at a private 
facility in 1991, these reports were not received by VA until 
August 2000, long after VA's receipt of the veteran's claim 
for increase.  As such, the Board has identified no document 
- either a communication from the veteran or a report of 
examination or hospitalization - that could in any way be 
construed as a claim for increase for rheumatic heart disease 
residuals prior to December 8, 1998.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 10 percent rating for rheumatic heart disease 
residuals at any time during the one-year period preceding 
December 8, 1998.  Pursuant to the regulations in effect at 
that time, a 10 percent rating under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7000, pursuant to which 
the severity of valvular heart disease, including rheumatic 
heart disease, was evaluated, was warranted when there was a 
workload of greater than 7 METs but not greater than 10 METs 
which resulted in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication was required.

However, a review of the veteran's claims file reveals no 
medical evidence whatsoever in the year prior to December 8, 
1998 which pertains to his service-connected rheumatic heart 
disease, much less evidence which indicates that this 
disorder met the requirements for the assignment of a 10 
percent rating.

Therefore, the Board concludes that December 8, 1998 is the 
earliest date for which the assignment of a 10 percent rating 
for the veteran's rheumatic heart disease is possible, and an 
earlier effective date for this increased rating must be 
denied.


ORDER

Service connection for coronary artery bypass grafts, 
arteriosclerotic heart disease, and status post myocardial 
infarction as secondary to service-connected history of 
rheumatic fever is denied.

An effective date earlier than December 8, 1998 for the grant 
of a 10 percent rating for rheumatic heart disease residuals 
is denied.


REMAND

As noted above, the RO awarded an increased rating for the 
veteran's service-connected rheumatic fever in October 2001.  
Notice of the rating action was provided to the veteran in 
December 2001.  The veteran submitted a statement that he 
styled as a "notice of disagreement" in January 2002.  He 
also submitted statements in March and May 2002, 
respectively, wherein he argued that he should receive a 
higher disability rating.  The Board finds that the January 
2002 submission from the Board can be construed as a 
disagreement with the October 2001 determination, especially 
in light of the veteran's other statements arguing for a 
higher rating, and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  Nevertheless, an SOC on this matter has not 
been issued.  Rather, the April 2002 SOC of record only 
addressed the earlier effective date issue.  As such, an SOC 
should be issued on this issue of entitlement to an increased 
rating for rheumatic fever, currently rated as 10 percent 
disabling, unless the veteran's claim is resolved in some 
manner, such as DRO review or a complete grant of benefits 
sought on appeal, or unless the claim is withdrawn.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  

The Board observes that when this issue was previously before 
the Board in September 2002, the Board remanded the veteran's 
claim for an increased rating for rheumatic fever to the RO 
for the issuance of an SOC.  However, to date such action has 
not been taken by the RO.  The RO is advised that where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a second 
remand on this issue is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

Unless the issue is resolved or is 
withdrawn, the RO should furnish the 
veteran and his representative with a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for history of rheumatic fever, 
currently rated as 10 percent disabling.  
The veteran must be informed that he 
must file a substantive appeal to the 
statement of the case if he wishes the 
Board to consider the issue addressed 
therein.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


